Marina




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 21, 2014

                                   No. 04-14-00310-CV

                       Enrique LOPEZ, d/b/a Maternidad La Piedad,
                                      Appellant

                                            v.

  Marina Edith OSUNA, Individually and as next friend for Sarai Edith Gonzalez and Benito
                                    Gonzalez Cantu,
                                       Appellee

              From the 365th Judicial District Court, Maverick County, Texas
                         Trial Court No. 13-10-28869-MCVAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
      Appellant's motion to extend time to file notice of appeal is hereby GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court